FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAFAEL LOPEZ-RUIZ,                               No. 13-74477

               Petitioner,                       Agency No. A092-964-796

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Rafael Lopez-Ruiz, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Alcaraz

v. INS, 384 F.3d 1150, 1158 (9th Cir. 2004), and we review for substantial

evidence the denial of CAT relief, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th

Cir. 2008). We review for abuse of discretion a particularly serious crime

determination. Arbid v. Holder, 700 F.3d 379, 383 (9th Cir. 2012). We deny the

petition for review.

      The agency did not abuse its discretion in determining that Lopez-Ruiz’s

conviction for committing lewd and lascivious acts upon a child under 14 years old

in violation of California Penal Code § 288(a) is a particularly serious crime under

8 U.S.C. § 1231(b)(3)(B)(ii) that renders him ineligible for withholding of

removal. The agency applied the correct legal standard as set forth in Matter of N-

A-M-, 24 I. & N. Dec. 336, 342 (BIA 2007), and properly considered the record of

conviction and Lopez-Ruiz’s testimony in making its determination. See Anaya-

Ortiz v. Holder, 594 F.3d 673, 678-80 (9th Cir. 2010) (the agency may consider all

reliable information in making a particularly serious crime determination). The

BIA did not err in declining to address Lopez-Ruiz’s contention that the IJ

improperly considered the police report, where the particularly serious crime

determination was supported by other evidence in the record. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004). Lopez-Ruiz’s contentions that the


                                          2                                     13-74477
BIA engaged in impermissible factfinding and failed to consider all of the evidence

are unsupported by the record.

      Substantial evidence supports the agency’s denial of CAT relief on the

ground that Lopez-Ruiz failed to demonstrate it is more likely than not that he

would be tortured by or with the consent or acquiescence of the government if

returned to El Salvador. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          3                                    13-74477